DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 24-35 objected to because of the following informalities:  Claims 24-35 depend on the “vacuum hood apparatus in accordance with claim 1” and recites the same limitation of claims 5-7 and 11-19 which also depend on claim 1.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 5-8, 13-16, 18, 24-26, 29-32, and 34 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Spalding (US 9788366).
Regarding claim 1, Spalding discloses Induction heating apparatus, comprising: at least one coil layer having a coil device and a carrier, on which carrier the coil device is arranged (Col. 1 lines 1-10 heating elements 220; heater mat 212); wherein the at least one coil layer is of flexurally flexible configuration Col. 1 lines 1-10 heater mat 212); wherein the at least one coil layer is embedded in the structural material of a vacuum hood (Col. 11 lines 20-25 Heater mat 212 may be disposed in vacuum chamber 282); and wherein the vacuum hood having the at least one coil layer is of flexurally flexible configuration (Col. 6 lines 10-15 vacuum chamber having flexible wall 136).
Regarding claim 2, Spalding discloses Induction heating apparatus in accordance with claim 1, wherein the at least one coil layer is surrounded by the structural material of the vacuum hood (Col. 11 lines 20-25 Heater mat 212 may be disposed in vacuum chamber 282).
Regarding claims 5 and 24, Spalding discloses Induction heating apparatus and vacuum hood assembly in accordance with claim 1 wherein the vacuum hood has an underside which, in operation of the vacuum hood apparatus, faces towards a workpiece (Fig. 3 vacuum chamber 282 having an underside that faces composite material 204, to be cured), wherein the vacuum hood comprises a channel device comprising at least one feed channel and wherein, by applying a negative pressure to the at least one feed channel, at least one of (i) a negative pressure region is creatable between the underside and the workpiece and (ii) the workpiece is infiltratable with a material via the at least one feed channel (Col. 11 25-35 vacuum port assembly 292 coupled to film 216, to apply pressure to the composite material, by evacuating the vacuum chamber).
Regarding claims 6 and 25, Spalding discloses Induction heating apparatus and vacuum hood assembly in accordance with claim 1 and  claim 5, and wherein the vacuum hood comprises at least one port which is operatively connected to the at least one feed channel for fluid communication therewith (Col. 11 25-35 vacuum port assembly 292, Fig. 2 shown having a feed channel being the tube).
Regarding claims 7 and 26, Spalding discloses Induction heating apparatus and vacuum hood assembly in accordance with claim 1 and claim 5, and wherein the vacuum hood comprises at least one distributor (Col. 11 25-35 vacuum port assembly 292, Fig. 2 shown having a distributor, being the connection to the film 216).
Regarding claim 8, Spalding discloses an induction heating apparatus in accordance with claim 5
wherein the channel device comprises a channel structure having at least one channel at the underside of the vacuum hood, which channel is, at an opening thereof, open towards the underside (Col. 11 25-35 a vacuum port assembly 292 coupled to film 216 as depicted in FIG. 2, but not shown in FIG. 3, opening on the underside of the film).
Regarding claims 13 and 29, Spalding teaches Induction heating apparatus and vacuum hood assembly in accordance with claim 1, wherein the vacuum hood has at least one sensor associated therewith (Col. 8 lines 1-6 a sensor element).
Regarding claims 14 and 30, Spalding discloses Induction heating apparatus and vacuum hood assembly in accordance with claim 1, wherein the vacuum hood comprises a fixing device having at least one lug and at least one opening (Col. 8 lines 15-20 coupler 224 and hole 256).
Regarding claims 15 and 31, Spalding discloses Induction heating apparatus and vacuum hood assembly in accordance with claims 14 and 30, wherein the at least one lug is connected in one piece to the vacuum hood (Col. 8 lines 15-20 coupler 224 and hole 256 in film 216 being the vacuum bag).
Regarding claims 16 and 32, Spalding discloses Induction heating apparatus and vacuum hood assembly in accordance with claim 1 wherein the vacuum hood is made of at least one of a castable structural material and an injection mouldable structural material (Col. 6 lines 13-16 a vacuum bag made of a suitable polymer film (or other suitable material).
Regarding claims 18 and 34, Spalding discloses Induction heating apparatus and vacuum hood assembly in accordance with claim 1, wherein at least one additional layer is provided which is releasably connected to the vacuum hood via a connecting device (Col. 9 lines 40-46 film 216 is sealed with adhesive interface 280).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3, 11-13, 17, 27-29, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Spalding (US 9788366) as applied to claim 1 above, and further in view of Brunel (EP2796265A1).
Regarding claim 3, Spalding teaches Induction heating apparatus in accordance with claim 1 but is silent on wherein the coil device comprises a plurality of spiral-shaped windings, wherein the spiral-shaped windings are arranged in at least one of rows and columns.
However, Brunel teaches wherein the coil device comprises a plurality of spiral-shaped windings ([0063] plurality of coils, with windings, the coils having diameter), wherein the spiral-shaped windings are arranged in at least one of rows and columns (Fig. 3 plurality of inductive coils, in at least one row and column).
Spalding and Brunel are considered to be analogous to the claimed invention because they are in the same field of heaters used for curing. It would have been obvious to have modified Spalding to incorporate the teachings of Brunel to have a plurality of coils being in rows and columns so that coils can be provided according the required dimension, where the coils are as small as possible and provide good thermal efficiency (Brunel [0062]).
Regarding claims 11 and 27, Spalding teaches Induction heating apparatus and vacuum hood assembly in accordance with claim 1, but is silent on wherein the vacuum hood comprises a reinforcing structure which is embedded in the structural material of the vacuum hood.
However, Brunel teaches wherein the vacuum hood comprises a reinforcing structure which is embedded in the structural material of the vacuum hood ([0082] draining fabric 10 integrated to cover being part of the vacuum type pressing means).
It would have been obvious to have modified Spalding to incorporate the teachings of Brunel to have a reinforcing structure which is embedded in the structural material of the vacuum hood in order to have a layer to conform to the surface to be repaired (Brunel [0010]).
Regarding claims 12 and 28, Spalding teaches Induction heating apparatus and vacuum hood assembly in accordance with claim 1, but is silent on wherein the vacuum hood comprises at least one thermal insulation layer which is embedded in the structural material of the vacuum hood.
However, Brunel teaches wherein the vacuum hood comprises at least one thermal insulation layer which is embedded in the structural material of the vacuum hood ([0065] silicone base material for the flexible sheet, being thermally insulating).
It would have been obvious to have modified Spalding to incorporate the teachings of Brunel to have a thermal insulation layer which is embedded in the structural material of the vacuum hood in order to have a layer to conform to the surface to be repaired (Brunel [0010]).
Regarding claims 17 and 33, Spalding teaches Induction heating apparatus and vacuum hood assembly in accordance with claim 1, but is silent on wherein the structural material of the vacuum hood is a silicone material.
However, Brunel teaches wherein the structural material of the vacuum hood is a silicone material ([0065] silicone base material for the flexible sheet).
It would have been obvious to have modified Spalding to incorporate the teachings of Brunel to have the structural material of the vacuum hood be a silicone material in order to have a layer to conform to the surface to be repaired (Brunel [0010]).

 Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Spalding (US 9788366) as applied to claim 1 above, and further in view of DE202015100080 with citations made to attached machine translations.
Regarding claim 4, Spalding teaches Induction heating apparatus in accordance with claim 1, but is silent on wherein the carrier is formed by at least one of a fibre structure and a mesh structure,
However, DE202015100080 teaches wherein the carrier is formed by at least one of a fibre structure and a mesh structure, wherein the coil device is held to the carrier via one or more holding threads ([0042] carrier is a mesh, having wire sewn into the mesh).
Spalding and DE202015100080 are considered to be analogous to the claimed invention because they are in the same field of heaters used for curing. It would have been obvious to have modified Spalding to incorporate the teachings of DE202015100080 in order to have the carrier be a mesh where the coil device is held by threads in order to make it easy to connect a high frequency stand in a defined geometric position with spiral windings of a carrier (DE202015100080 [0042]).

Claims 9-10 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Spalding (US 9788366) as applied to claim 8 above, and further in view of Coxon (US 20160082710).
Regarding claim 9, Spalding teaches the induction heating apparatus in accordance with claim 8, but is silent on wherein a sum of cross-sectional areas of the openings of all channels of the channel structure at the underside is at least 30% of the total area of the underside.
However, Coxon teaches wherein a sum of cross-sectional areas of the openings of all channels of the channel structure at the underside is at least 30% of the total area of the underside ([0032] plurality of ridges/cavities on the bottom of film 54, show to be at least 30% of the total area Fig. 2A-F).
Spalding and Coxon are considered to be analogous to the claimed invention because they are in the same field of heaters used for curing. It would have been obvious to have modified Spalding to incorporate the teachings of Coxon to have a plurality of openings on the underside in order to allow the film to conform to surface features and contours on a top surface (Coxon [0022]).
Regarding claim 10, Spalding teaches the induction heating apparatus in accordance with claim 8, but is silent on wherein the channels of the channel structure are arranged uniformly across the underside.
However, Coxon teaches wherein the channels of the channel structure are arranged uniformly across the underside ([0032] plurality of ridges/cavities on the bottom of film 54, shown to be arranged uniformly Fig. 2A-E).
It would have been obvious to have modified Spalding to incorporate the teachings of Coxon to have a plurality of uniform openings on the underside in order to allow the film to conform to surface features and contours on a top surface (Coxon [0022]).
Spalding teaches a vacuum hood apparatus, comprising: a vacuum hood (Col. 11 lines 20-25 chamber 282); wherein the vacuum hood has an underside which, in operation of the vacuum hood apparatus, faces towards a workpiece (Fig. 3 vacuum chamber 282 having an underside that faces composite material 204, to be cured); wherein the vacuum hood comprises a channel device comprising at least one feed channel and a channel structure having at least one channel at the underside (Col. 11 25-35 a vacuum port assembly 292 coupled to film 216 as depicted in FIG. 2, but not shown in FIG. 3, opening on the underside of the film); and wherein the at least one channel of the channel structure is, at an opening thereof, open towards the underside and is operatively connected to the at least one feed channel for fluid communication therewith (Col. 11 25-35 vacuum port assembly 292 coupled to film 216, to apply pressure to the composite material, by evacuating the vacuum chamber) but is silent on wherein a sum of cross-sectional areas of the openings of all channels of the channel structure at the underside is at least 30 % of the total area of the underside.
Coxon teaches wherein a sum of cross-sectional areas of the openings of all channels of the channel structure at the underside is at least 30% of the total area of the underside ([0032] plurality of ridges/cavities on the bottom of film 54, show to be at least 30% of the total area Fig. 2A-F).
It would have been obvious to have modified Spalding to incorporate the teachings of Coxon to have a plurality of openings on the underside in order to allow the film to conform to surface features and contours on a top surface (Coxon [0022]).
Regarding claim 23, Spalding and Coxon teach Vacuum hood apparatus in accordance with claim 22, but Spalding is silent on wherein the channels of the channel structure are arranged uniformly across the underside and in particular wherein, in a portion of area of the underside.
However, Coxon teaches the channels of the channel structure are arranged uniformly across the underside and in particular wherein, in a portion of area of the underside ([0032] plurality of ridges/cavities on the bottom of film 54, shown to be arranged uniformly Fig. 2A-E).
It would have been obvious to have modified Spalding to incorporate the teachings of Coxon to have a plurality of uniform openings on the underside in order to allow the film to conform to surface features and contours on a top surface (Coxon [0022]).

Claims 19 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Spalding (US 9788366) as applied to claim 1 above, and further in view of Kia (US 20150001768).
Regarding claims 19 and 35, Spalding teaches the induction heating apparatus in accordance with claim 18 and the vacuum hood apparatus in accordance with claim 34, but is silent on wherein the connecting device comprises at least one of (i) at least one magnet and (ii) at least one hook-and-loop connection.
However, Kia teaches wherein the connecting device comprises at least one of (i) at least one magnet and (ii) at least one hook-and-loop connection ([0009] magnetic system, to bring portions together and form a seal).
Spalding and Kia are considered to be analogous to the claimed invention because they are in the same field of heaters used for curing. It would have been obvious to have modified Spalding to incorporate the teachings of Kia have the connecting device comprise at least one of (i) at least one magnet and (ii) at least one hook-and-loop connection so that the required pressure may be suitably adjusted by the control of the magnets (Kia [0009]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL RHUE whose telephone number is (571)272-4615. The examiner can normally be reached Monday - Friday, 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 5712724480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ABIGAIL H RHUE/Examiner, Art Unit 3761                                                                                                                                                                                                        5/19/2022

/BRIAN W JENNISON/Primary Examiner, Art Unit 3761